t c summary opinion united_states tax_court delbert c getman petitioner v commissioner of internal revenue respondent docket no 10742-01s filed date delbert c getman pro_se blaine c holiday for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue the sole issue for decision is whether under sec_61 a special longevity payment to petitioner as a retiree from his former employer during is includable in gross_income or whether such payment is excludable from gross_income as a gift under sec_102 some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was bloomington minnesota petitioner is an attorney and except for a brief period in the practice of law was employed on the editorial staff of west publishing co the company a legal publishing company at st paul minnesota petitioner began his employment with the company on date and retired on date a period in excess of years petitioner's former employer was highly successful in the legal publishing business and enjoyed an excellent relationship with its employees in early the company announced to its employees and retirees that the company would be acquired in a merger with the thomson corp of stamford connecticut sometime in date the merger was completed and west information publishing group became the surviving entity petitioner as a retiree received a letter from the company his former employer in date which in addition to announcing completion of the merger stated west's past success and our future growth as the legal publishing headquarters for thomson is a reflection of the tremendous effort of the entire west community as announced in february the board_of directors approved the special payout of dollar_figure for each year_of_service with a minimum of dollar_figure and a maximum of dollar_figure per eligible_employee retiree the special payment subject_to applicable tax withholding and any other deductions required_by_law will be distributed on date in recognition of the contributions of the more than big_number full-time employees and retirees it is our understanding that under current social_security law your social_security earnings should not be negatively affected however you must report the payment to social_security as a special payment that is the result of your prior years of west service a letter detailing the information you will need to provide to social_security will be sent to you with the special payment check shortly thereafter petitioner received a payment of dollar_figure from the company the accompanying cover letter stated in part that the special payment was subject_to applicable tax withholding and any other deductions required_by_law and advised that if the recipient was a retiree and was receiving social_security_benefits the social_security administration should be notified that the dollar_figure payment was attributable to years_of_service prior to to avoid any diminution of such retiree's social_security_benefits due to income earned in petitioner notified the social_security administration in early the company issued to petitioner a form r distributions from pensions annuities retirement or profit-- sharing plans iras insurance contracts etc with respect to the dollar_figure payment to petitioner during on his federal_income_tax return for petitioner did not include the dollar_figure as income on his return petitioner attached to his return a statement acknowledging receipt of the dollar_figure but claiming that the payment was a gift and therefore was excludable from gross_income in the notice_of_deficiency respondent determined that the dollar_figure payment petitioner received from his former employer during was includable in gross_income sec_61 defines income for income_tax purposes as all income from whatever source derived and spells out a number of examples of such income sec_102 on the other hand specifically states that gross_income does not include the value of property acquired by gift bequest devise or inheritance in 363_us_278 the supreme court stated the mere absence of a legal or moral obligation to make such a payment does not establish that it is a gift and the parties did not offer into evidence a copy of the form 1099-r although petitioner acknowledged that federal and state income taxes were withheld from his dollar_figure payment and such withholdings were reflected on the form 1099-r importantly if the payment proceeds primarily from the constraining force of any moral or legal duty or from the incentive of anticipated benefit of an economic nature it is not a gift and conversely where the payment is in return for services rendered it is irrelevant that the donor derives no economic benefit from it a gift in the statutory sense on the other hand proceeds from a detached and disinterested generosity out of affection respect admiration charity or like impulses and in this regard the most critical consideration as the court was agreed in the leading cases here is the transferor's intention what controls is the intention with which payment however voluntary has been made the record does not support a finding that the dollar_figure payment to petitioner a former employee of the company was intended to be a gift to be sure while petitioner's former employer was grateful to current and retired employees including petitioner for their services to the company over the years the record reflects that the payment in question was not imbued with any characteristics that would make it a gift under the principles recited above to the contrary the company considered the payment as compensation_for services rendered and this is reflected by the company's issuance of an irs form 1099-r and the withholding of federal and state income taxes on the payment moreover the company was careful to point out that the payment was not to be considered a payment for services rendered during the year of the payment to avoid reduction of social_security_benefits by retired recipients however implicit in such statement is that the payment represented compensation_for services rendered for years prior to petitioner's position at trial was that in 302_us_34 similar payments were made to former employees of a merged corporation and those payments were held to be gifts in that case however the supreme court found that the facts and circumstances clearly reflected an intention to make a gift and accordingly the payments to employees and former employees were not includable in gross_income the facts in this case however do not establish an intention by the company to make a gift to its former employees or that it proceeded from a detached and disinterested generosity out of affection respect admiration charity or like impulses the company's intention as reflected in the record before the court was an appreciation for the services of its present and former employees and the company's desire to enhance the compensation of its employees and retirees for their past services respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
